Exhibit 10.7

PROMISSORY NOTE

DEFINED TERMS

 

Execution Date:

March 9, 2007

  

City and State of Signing:

Chicago, Illinois

Loan Amount: $123,750,000.00   

Initial Interest Rate:

6.02% per annum

 

Interest Rate: a rate equal to the sum of 0.70% and the LIBOR RATE as defined in
Section 1(c)

Borrower: SHC Columbus Drive, LLC,

a Delaware limited liability company

Borrower’s Address:

77 West Wacker , Suite 4600, Chicago, ILL 60601

Holder: METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION

Holder’s Address:

Metropolitan Life Insurance Company, a New York corporation

10 Park Avenue

Morristown, New Jersey 07962

Attention: Senior Vice President

Real Estate Investments

and:

Metropolitan Life Insurance Company

2021 Spring Road, Suite 100

Oakbrook, Illinois 60523

Attention: Director

           Mortgage Portfolio Services

 

1



--------------------------------------------------------------------------------

Maturity Date:

 

Maturity Date: April 1, 2012.

The first day of the 61st month following the Advance Date.

   Advance Date: The date the funds are disbursed to Borrower. Interest Only
Period: The period commencing on the Advance Date and ending on the Maturity
Date.    Monthly Installment: As provided in Section 1 hereof.    Permitted
Prepayment Period: The Loan may not be prepaid in whole or in part at any time
prior to the Maturity Date except as follows: Commencing on the first day of the
first month following the Advance Date (April 1, 2007), Borrower may prepay the
Loan in whole, but not in part, on 10 days prior written notice, provided such
prepayment is accompanied by the Permitted Prepayment Fee (as defined in Section
8(b) hereof).

Liable Party: Strategic Hotel Funding, L.L.C., a Delaware limited liability
company

Addresses of Liable Party: 77 West Wacker, Suite 4600, Chicago, IL 60601

Operating Lessee: DTRS Columbus Drive, LLC, a Delaware limited liability company
pursuant to the Lease Agreement entered into by Borrower, as landlord and
Operating Lessee, as tenant dated as of September 1, 2005.

Addresses of Operating Lessee: 77 West Wacker, Suite 4600, Chicago, IL 60601

Late Charge: An amount equal to three cents ($.03) for each dollar that is
overdue.

Default Rate: An annual rate equal to the Interest Rate plus four percent (4%).

Note: This Promissory Note. Mortgage: Mortgage, Security Agreement,

and Fixture Filing dated as of the Execution Date granted by Borrower to Holder.
Loan Documents: This Note, the Mortgage and any other documents related to this
Note, and/or the Mortgage and all renewals, amendments, modifications,
restatements and extensions of these documents. Guaranty: Guaranty dated as of
the Execution Date and executed by Liable Party in favor of Holder. Indemnity
Agreement: Unsecured Indemnity Agreement dated as of the Execution Date and
executed by Borrower and Liable Party in favor of Holder. The Indemnity
Agreement and Guaranty are not Loan Documents and shall survive repayment of the
Loan or other termination of the Loan Documents.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

 

2



--------------------------------------------------------------------------------

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Mortgage.

1. Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:

(a) The Initial Interest Rate is the rate set forth on the front page of this
Note.

(b) The Interest Rate will be reset by Holder, effective as of the first day of
the second month following the month during which the Advance Date occurs, and
thereafter shall be reset by Holder effective the first day of each successive
one-month period thereafter during the term of the Loan (individually “Rate
Reset Date” and collectively “Rate Reset Dates”). The Interest Rate will be
reset as aforesaid to the annual rate equal to (i) 0.70% plus (ii) the “LIBOR
Rate” as of approximately 11:00 am London time on the second Business Day prior
to each of the Rate Reset Dates. A “Business Day” shall mean a day that both
(x) commercial banks in London are open for international business (including
dealings in dollar deposits) and (y) Holder is open for business in New York
City;

(c) The term “LIBOR Rate” as used herein shall mean the one-month London
interbank offered rate for deposits in U.S. dollars rounded upwards if necessary
to the nearest one one-hundredth (1/100th) of one percent appearing on the
display designated as page 3750 on the Dow Jones Telerate Service, or such other
page as may replace page 3750 on that service (or such other service as may be
nominated as the information vendor by the British Bankers’ Association for the
purpose of displaying British Bankers’ Association interest settlement rates for
U.S. dollar deposits as the composite offered rate for London interbank
deposits). If the aforementioned sources of the LIBOR Rate are no longer
available, then the term “LIBOR Rate” shall mean the one-month London interbank
offered rate for deposits in U.S. dollars rounded upwards if necessary to the
nearest one one-hundredth (1/100th) of one percent as shown on the appropriate
Bloomberg Financial Markets Services Screen or any successor index on such
service under the heading “USD”;

(d) Borrower shall pay interest only in advance on the Advance Date for the
period from and including the Advance Date to the end of the month of March,
2007, and shall then pay interest only in arrears, on the first day of the month
of May, 2007 and thereafter Borrower shall make payments of interest only on the
first day of each month through and including the 60th month following the
Advance Date. The entire outstanding principal balance of the Loan together with
all accrued interest and all other sums due under the Loan Documents, shall be
paid on the Maturity Date;

(e) Interest shall be calculated on a daily basis of the actual number of days
elapsed and a three hundred sixty (360) day year; and,

(f) On the Maturity Date, a final payment in the aggregate amount of the unpaid
principal sum evidenced by this Note, all accrued and unpaid interest, and all
other sums evidenced by this Note or secured by the Mortgage and/or any other
Loan Documents as well as any future advances under the Mortgage that may be
made to or on behalf of Borrower by

 

3



--------------------------------------------------------------------------------

Holder following the Advance Date (collectively, the “Secured Indebtedness”),
shall become immediately payable in full.

Borrower acknowledges and agrees that all or a substantial portion of the
original Loan Amount shall be outstanding and due on the Maturity Date.

2. Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.

3. Security. The covenants of the Mortgage are incorporated by reference into
this Note. This Note shall evidence, and the Mortgage shall secure, the Secured
Indebtedness.

4. Late Charge. If any payment of interest, any payment of a Monthly Installment
or any payment of a required escrow deposit is not paid within 7 days after the
due date, Holder shall have the option to charge Borrower the Late Charge. The
Late Charge is for the purpose of defraying the expenses incurred in connection
with handling and processing delinquent payments and is payable in addition to
any other remedy Holder may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.

5. Acceleration Upon Default. At the option of Holder, if Borrower fails to pay
any sum specified in this Note within 7 days of the due date, or if an Event of
Default occurs, the Secured Indebtedness, and all other sums evidenced and/or
secured by the Loan Documents, including without limitation the Permitted
Prepayment Fee (as defined in Section 8(b) below)) or the Default Prepayment Fee
(as defined in Section 9(b) below), respectively as the case may be
(collectively, the “Accelerated Loan Amount”) shall become immediately due and
payable.

6. Interest Upon Default. The Accelerated Loan Amount shall bear interest at the
Default Rate which shall never exceed the maximum rate of interest permitted to
be contracted for under the laws of the State. The Default Rate shall commence
upon the occurrence of an Event of Default and shall continue until all defaults
are cured.

7. Limitation on Interest. The agreements made by Borrower with respect to this
Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan

 

4



--------------------------------------------------------------------------------

Documents included for the purpose of determining whether the Interest Rate
would exceed the highest lawful rate shall be calculated by allocating and
spreading such interest to and over the full stated term of this Note.

8. Permitted Prepayment Fee.

(a) Borrower shall not have the right to prepay all or any portion of the Loan
Amount at any time prior to the Permitted Prepayment Period after which,
Borrower may prepay the Secured Indebtedness in whole, but not in part, on no
less than ten (10) days prior written notice to Holder (“Prepayment Notice”),
provided such prepayment is accompanied by the Permitted Prepayment Fee. If
Borrower provides notice of its intention to prepay, the Accelerated Loan Amount
shall become due and payable on the date specified in the Prepayment Notice;
provided, however, Borrower shall have the right two (2) times during the term
of the Loan to rescind or extend a Prepayment Notice, provided that Borrower
(x) provides Holder with not less than 5 (five) days prior written notice of
such extension or rescission and (b) reimburses Holder for any out-of-pocket
costs (but specifically excluding any arising from any missed reinvestment
opportunity) incurred by Holder as a result of Borrower’s original notice of
intention to prepay the Loan.

(b) The “Permitted Prepayment Fee” shall be equal to (w) one hundred basis
points (1.00%) of the principal being prepaid during months 1 through 12
following the month in which the Advance Date occurs; (x) twenty-five basis
points (0.25%) of the principal being prepaid during months 13 through 36
following the month in which the Advance Date occurs; (y) twelve and one-half
basis points (0.125%) of the principal being prepaid during months 37 through 48
following the month in which the Advance Date occurs and (z) no basis points if
prepaid thereafter.

9. Default Prepayment.

(a) Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in Section 8, shall
constitute a prohibited prepayment. If a prepayment of all or any part of the
Secured Indebtedness is made following (i) an Event of Default and an
acceleration of the Maturity Date, or (ii) in connection with a purchase of the
Property or a repayment of the Secured Indebtedness at any time before, during
or after, a judicial or non-judicial foreclosure or sale of the Property, then
to compensate Holder for the loss of the investment, Borrower shall pay an
amount equal to the Default Prepayment Fee (as hereinafter defined).

(b) The “Default Prepayment Fee” shall be equal to (i) the greater of (x) the
present value of all remaining Partial Monthly Payments of Interest (as defined
below), discounted at the rate which, when compounded monthly, is equivalent to
the Treasury Rate (as defined below), compounded semi-annually, or (y) one
percent (1%) of the amount of the principal being prepaid, plus (ii) the actual
LIBOR breakage fee which shall be calculated and payable to Holder if a pricing
contract is in place at the time of such prepayment.

(i) A “Partial Monthly Payment of Interest” shall be defined as the outstanding
principal balance of the Loan multiplied by 0.70%, divided by 360, multiplied by

 

5



--------------------------------------------------------------------------------

365 and divided by 12. The number of “remaining” Partial Monthly Payments of
Interest to be used in the calculation of the Default Prepayment Fee shall be
equal to the number of remaining monthly installments of interest due on the
Loan to and including the Maturity Date.

(ii) The “Treasury Rate” shall be the annualized yield on securities issued by
the United States Treasury having a maturity equal to the remaining stated term
of the Note, as quoted in the Federal Reserve Statistical Release [H. 15 (519)]
under the heading “U.S. Government Securities-Treasury Constant Maturities” for
the date which is 5 Business Days prior to the date on which prepayment is being
made. If this rate is not available on such date, the Treasury Rate shall be
determined by interpolating between the yield on securities of the next longer
and next shorter maturity. If the Treasury Rate is no longer published, Holder
shall select a comparable rate. Holder will, upon request, provide an estimate
of the amount of the Default Prepayment Fee two weeks before the date of the
scheduled prepayment for purposes of this provision 9(b).

10. Waiver of Right to Prepay Note Without Prepayment Fee. Borrower acknowledges
that Holder has relied upon the anticipated investment return under this Note in
entering into transactions with, and in making commitments to, third parties and
that the tender of any prohibited prepayment or any permitted prepayment which
pursuant to the terms of this Note requires a Prepayment Fee or a Default
Prepayment Fee, shall include the Prepayment Fee or the Default Prepayment Fee
as the case may be. Borrower agrees that the determination of the Interest Rate
was based on the expectation and agreement (and the Interest Rate would have
been higher without such agreement) of Borrower and Holder that the amounts
advanced under this Note would not be prepaid during the term of this Note, or
if any such prepayment occurs, the Prepayment Fee or Default Prepayment Fee, as
the case may be, would apply (except as expressly permitted by the terms of this
Note. Borrower also agrees that the Prepayment Fee and the Default Prepayment
Fee represent the reasonable estimate of Holder and Borrower of a fair average
compensation for the loss that may be sustained by Holder as a result of a
prepayment of this Note and it shall be paid without prejudice to the right of
Holder to collect any other amounts provided to be paid under the Loan
Documents.

BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER APPLICABLE STATE LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON
ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY
REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF
THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER
UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER
ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED BY THE MORTGAGE, THEN BORROWER
SHALL BE OBLIGATED TO PAY CONCURRENTLY THE DEFAULT PREPAYMENT FEE SPECIFIED IN
SECTION 9. BY EXECUTING THIS NOTE, BORROWER AGREES THAT HOLDER’S AGREEMENT TO
MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE
CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

 

6



--------------------------------------------------------------------------------

11. Liability of Borrower. Except as expressly set forth in the balance of this
Section or in the Indemnity Agreement or Guaranty, anything contained herein or
in any other Loan Documents to the contrary notwithstanding, no recourse shall
be had for the payment of the principal or interest on the Note or for any other
obligation hereunder or under the Loan Documents against (i) any affiliate,
parent company, trustee or advisor of Borrower, Operating Lessee, Liable Party,
or owner of a direct or indirect beneficial or equitable interest in Borrower,
Operating Lessee or Liable Party, any member in or manager of Borrower, Liable
Party or Operating Lessee, or any partner, shareholder or member therein (other
than against Liable Party pursuant to the Guaranty or Indemnity Agreement);
(ii) any legal representative, heir, estate, successor or assign of any thereof;
(iii) any corporation (or any officer, director, employee or shareholder
thereof), individual or entity to which any ownership interest in Borrower,
Operating Lessee or Liable Party shall have been transferred; (iv) any purchaser
of any asset of Borrower or Operating Lessee; or (v) any other person or entity
(except Borrower and Liable Party pursuant to the Guaranty), for any deficiency
or other sum owing with respect to the Note. It is understood that the Note
(except as set forth in the balance of this Section and in the Indemnity
Agreement or Guaranty) may not be enforced against any person described in
clauses (i) through (v) above (other than against Liable Party pursuant to the
Indemnity Agreement or Guaranty as set forth in clauses (i) and (v) above)
unless such person is independently liable for the obligations under the Loan
Documents, the Indemnity Agreement, the Guaranty or other document relating to
the Loan, and Holder agrees not to sue or bring any legal action or proceeding
against any such person in such respect. However, nothing contained in this
Section or in the Loan Documents shall:

(a) prevent recourse to the Borrower or, if and to the extent applicable, the
Liable Party or the assets of Borrower, or, if and to the extent applicable, as
provided in the Guaranty or Indemnity Agreement, the assets of the Liable Party,
or enforcement of the Mortgage or other instrument or document by which Borrower
is bound pursuant to the Loan Documents.

(b) limit Holder’s rights to institute or prosecute a legal action or proceeding
or otherwise make a claim against Borrower and/or the Liable Party for damages
and losses to the extent arising directly or indirectly from any of the
following or against the person or persons committing any of the following:

(i) fraud or intentional misrepresentation by Borrower, Operating Lessee and/or
the Liable Party,

(ii) the misappropriation by Borrower, Operating Lessee or any affiliate of
Borrower or Operating Lessee of any proceeds (including, without limitation, any
Rents, security deposits, tenant letters of credit, insurance proceeds and
condemnation proceeds), including (x) the failure to pay any such amounts to
Holder as and to the extent required under the Loan Documents, (y) the
collection of Rents for a period of more than 30 days in advance, and (z) such
amounts received after an Event of Default and not applied to the Loan or in
accordance with the Loans Documents to operating and maintenance expenses of the
Property,

(iii) the failure of Borrower to pay any obligations for which an escrow of
Premiums or Impositions was not required pursuant to Section 2.5 of the
Mortgage;

 

7



--------------------------------------------------------------------------------

(iv) the breach of any representation, warranty, covenant or indemnification
provision in the Indemnity Agreement or in the Mortgage with respect to
Hazardous Materials,

(v) physical damage to the Property from intentional waste committed by
Borrower, Operating Lessee or any affiliate of Borrower or Operating Lessee, or

(vi) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Holder, in
the event (and arising out of such circumstances) that Borrower should raise any
defense, counterclaim and/or allegation in any foreclosure action by Holder
relative to the Property, or in any claim or action by Holder relative to the
assignment of Borrower’s rights to the Interest Rate Cap Agreement (including
the right to receive any proceeds derived therefore) or any part thereof, which
is found by a court of competent jurisdiction to have been raised by Borrower or
Operating Lessee in bad faith or to be without basis in fact or law.

(c) limit Holder’s rights to recover damages to the extent arising from
Borrower’s or Operating Lessee’s failure to comply with the provisions of the
Mortgage pertaining to ERISA,

(d) limit Holder’s rights to recover all amounts due and payable pursuant to
Sections 11.06 and 11.07 of the Mortgage and any amount expended by Holder in
connection with the foreclosure of the Mortgage, or,

(e) limit Holder’s rights to enforce any leases entered into by Borrower or its
affiliates as tenant, guarantees, or other agreements entered into by Borrower
in a capacity other than as borrower or any policies of insurance.

Notwithstanding the foregoing, this limitation of liability shall not apply and
the Loan will be a fully recourse Loan to Borrower and to Liable Party:

(i) in the event of any Transfer of the Property in violation of the Mortgage or
in the event Borrower or Operating Lessee enters into any indebtedness for
borrowed money which is secured by a lien, security interest or other
encumbrance of any part of the Property, other than the Loan and any related
obligations to Holder or except either as allowed by the Mortgage or as accepted
or approved in the commercially reasonable discretion of Holder as evidenced in
writing by an officer of Holder;

(ii) if (i) Borrower, Operating Lessee or Liable Party commences a voluntary
bankruptcy or insolvency proceeding under the Bankruptcy Code which is not
dismissed within 90 days of filing, or (ii) an involuntary case is commenced
against Borrower, Operating Lessee or Liable Party under the Bankruptcy Code
which is not dismissed within 90 days of filing, or (iii) an involuntary case is
commenced against Borrower or Operating Lessee under the Bankruptcy Code with
the collusion of Borrower or Operating Lessee, Liable Party or any of their
affiliates or related entities, or (iv) a petition for relief is filed with
respect to Borrower or Operating Lessee or Liable Party under the Bankruptcy
Code through the actions of

 

8



--------------------------------------------------------------------------------

Borrower or Operating Lessee, Liable Party or any of their affiliates or related
entities which is not dismissed within 90 days of filing. Notwithstanding the
previous sentence, neither Borrower nor Liable Party shall be personally liable
for payment of the Loan merely by reason of an involuntary bankruptcy
(irrespective of its duration) as to which the following conditions are
satisfied (1) such involuntary bankruptcy is not solicited, procured or
supported by Borrower or any Related Person (as such term is defined below);
(2) there is no debt or other obligation and there are no creditors, in any case
which are prohibited by the Loan Documents; (3) Borrower and each Related Person
in such involuntary bankruptcy proceeding will consent to and support and
perform all actions requested by Holder to obtain relief from the automatic stay
and to obtain adequate protection for Holder; (4) none of the Borrower nor any
Related Persons shall propose or in any way support any plan of reorganization
which in any way modifies or seeks to modify any provisions of the Loan
Documents or any of Holder’s rights under the Loan Documents; and (5) none of
Borrower nor any Related Persons shall propose or consent to any use of cash
collateral except with Holder’s consent, which may be withheld in Holder’s sole
discretion. As used herein, a “Related Person” shall mean (a) any guarantor or
other person or entity which is liable in any way (including contingently
liable) for any part of the Loan, (b) person or entity which has any direct or
indirect interest in Borrower or in which Borrower has any direct or indirect
interest, or (c) any person who, by reason of any relationship with any of the
foregoing, would be reasonably expected to act in accordance with the request of
any of the foregoing.

Notwithstanding the foregoing, Holder agrees that its sole recourse against the
Operating Lessee for Operating Lessee’s obligations hereunder or under the other
Loan Documents shall be to the collateral owned by Operating Lessee and pledged
to Holder pursuant to the terms of the Loan Documents; provided however, the
foregoing shall not limit Holder’s rights against Borrower and/or Liable Party
with respect to the obligations of Operating Lessee to the extent otherwise
permitted under the Loan Documents.

12. Waiver by Borrower. Borrower and others who may become liable for the
payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.

13. Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this Note shall not
operate to release any other party which is liable under this Note and/or under
the other Loan Documents or under the Indemnity Agreement.

14. Fees and Expenses. If Borrower defaults under this Note, Borrower shall be
personally liable for and shall pay to Holder, in addition to the sums stated
above, the costs and expenses of enforcement and collection, including a
reasonable sum as an attorney’s fee. This obligation is not limited by
Section 11.

 

9



--------------------------------------------------------------------------------

15. No Amendments. This Note may not be modified or amended except in a writing
executed by Borrower and Holder. No waivers shall be effective unless they are
set forth in a writing signed by the party which is waiving a right. This Note
and the other Loan Documents are the final expression of the lending
relationship between Borrower and Holder, and there is no unwritten agreement
with respect to the subject matter of the Loan.

16. Governing Law. This Note is to be construed and enforced in accordance with
the laws of New York.

17. Construction. The words “Borrower” and “Holder” shall be deemed to include
their respective heirs, representatives, successors and assigns, and shall
denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

18. Notices. All notices, demands, requests and consents permitted or required
under this Note shall be given in the manner prescribed in the Mortgage.

19. Time of the Essence. Time shall be of the essence with respect to all of
Borrower’s obligations under this Note.

20. Severability. If any provision of this Note should be held unenforceable or
void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the Prepayment Fee)
immediately due and payable.

[Signature on Following Page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution Date.

 

SHC Columbus Drive, LLC,

a Delaware limited liability company

By:   /s/ Ryan M. Bowie Name:   Ryan M. Bowie Its:   Vice President & Treasurer

 

S-1